Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 1 of 46

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

RONALD EDWARD JOYNER, FIRST AMENDED! COMPLAINT
Inmate ID Number: 508970,

Case No.: 3:19-CV-5002-MCR-HTC
Vv.

FLORIDA DEPARTMENT OF CORRECTIONS
AND THE GEO GROUP, INC.,

C. Maiorana, , Jury Trial Requested?
R. Bethea x] YES [] NO
M. Neal
Ms. Cooper
/

 

 

 

' Amended per this Court’s “Order Requiring Amended Complaint”, dated March 11, 2020.

Page 1 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 2 of 46

I. PARTIES TO THIS COMPLAINT

A. Plaintiff

Plaintiff's Name: Ronald Edward Joyner ID Number: 508970

List all other names by which you have been known: Ronald E. Joyner; Ronald
Joyner; R. Joyner; and R.E. Joyner.

Current Institution: Graceville Correctional Facility

Address: 5168 Ezell Road, Graceville, Florida 32440-2402

B. Defendant(s)

1. Defendant's Name: Florida Department of Corrections

Official Position: State Prison

Employed at: Florida Department of Corrections

Mailing Address: 501 S. Calhoun Street, Tallahassee, Florida 32399-2500
L_] Sued in Individual Capacity [X] Sued in Official Capacity

2. Defendant's Name: The GEO Group, Inc.

Official Position: A corporation

Employed at: The GEO Group, Inc.

Mailing Address: 4955 Technology Way, Boca Raton, Florida 33431

L_] Sued in Individual Capacity [X] Sued in Official Capacity

3. Defendant's Name: C. Maiorana

Official Position: Warden

Page 2 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 3 of 46

Employed at: Blackwater River Correctional Facility
Mailing Address: 514 Jeff Ates Road, Milton, Florida 32583
XX] Sued in Individual Capacity [] Sued in Official Capacity
4. Defendant's Name: R. Bethea

Official Position: Grievance Coordinator

Employed at: Blackwater River Correctional Facility
Mailing Address: 514 Jeff Ates Road, Milton, Florida 32583
[X] Sued in Individual Capacity [_] Sued in Official Capacity
5. Defendant's Name: M. Neal

Official Position: Assistant Warden of Programs

Employed at: Blackwater River Correctional Facility
Mailing Address: 514 Jeff Ates Road, Milton, Florida 32583
DX] Sued in Individual Capacity [J Sued in Official Capacity
6. Defendant's Name: Ms. Cooper

Official Position: Classification Supervisor — Disabled Inmate Committee Chair
Employed at: Blackwater River Correctional Facility
Mailing Address: 514 Jeff Ates Road, Milton, Florida 32583

DX] Sued in Individual Capacity [J] Sued in Official Capacity

Page 3 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 4 of 46

II. BASIS FOR JURISDICTION

Under 42 U.S.C. § 1983, Plaintiff sues the Florida Department of Corrections
(hereinafter FDOC) because Plaintiff maintains his custodial status is still with the
FDOC even though being housed in a private operated prison. When considering
Plaintiff's status as a Title IT ADA qualifying inmate while being housed at a private
operated prison Plaintiff complains about conduct that violates both Title II and the
Fourteenth Amendment caused by staff members of the private prison corperation.
Plaintiff also sues The GEO Group, Inc. and its employees working at Blackwater
River Correctional Facility who have responsibility over State of Florida prisoners.
Therefore, they are State Actors Under Color of Law, and Plaintiff has proved to
Identify an Unconstitutional Policy or Custom. Plaintiff is an elderly, hearing
impaired prisoner and was discriminated and retaliated against by all named
defendants because of his hearing and physical disabilities during an A.D.A.
meeting. Defendants actions escalated due to Plaintiff's actions of not hearing what
the defendants were saying. Plaintiff was deprived of his procedural Due Process
protections in violation of the Fourteenth Amendment of the United States
Constitution when defendants, without any form of Due Process, ignored Plaintiff's
hearing and physical disabilities. By hand-cuffing Plaintiff in a cruel and unusual
manner and placing Plaintiff into punitive confinement which was a harsh

environment violating the Eighth Amendment of the United States Constitution.

Page 4 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 5 of 46

Ill. PRISONER STATUS

Plaintiff is an inmate in the custody of the Florida Department of Corrections being
housed presently at a GEO Group, Inc. facility (Graceville Correctional Facility) a
private prison. Plaintiff was housed at Blackwater River Correctional Facility
(“Blackwater”) which is also a GEO Group, Inc. facility during the events he alleges
in this complaint.

IV. STATEMENT OF FACTS (Page 1 of 9)

1. July 26, 2019 while attending the Disabled Inmate Committee meeting
Defendants Neal (Assistant Warden of Programs [herein after AWP]) and Cooper
(Classification Supervisor [herein after CS]) acting in their individual capacity
discriminated against Plaintiff and subjected Plaintiff to harassment and retaliation
resulting in the intentional infliction of cruel and unusual punishment when:

2. Because of Plaintiff's diagnosed and documented (Exhibit C7, DC4-691)
“Hearing loss” Defendants Neal and Cooper became angry at Plaintiff because
Plaintiff could not hear and understand what the Defendants were saying to him.
Exhibit C-7.

3. Because Plaintiff could neither hear nor comprehend what Defendants Neal and
Cooper were saying then in retaliation for Plaintiff's hearing loss and not having

hearing aids which he previously had Plaintiff was placed in confinement without

Page 5 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 6 of 46

Statement of Facts Continued (Page 2 of 9)

any form of procedural preconfinement due process nor while in the punitive
conditions of confinement Plaintiff never received a hearing. Details of the incident
were as follows: While at a A.D.A. meeting being held on July 26, 2019, in the
Visitation Park (V.P.) when AWP Neal asked Plaintiff a question about where his
hearing aids were, when Plaintiff was answering her CS Cooper started mocking
Plaintiff. Plaintiff than asked CS Cooper what, she said never mind and started
chuckling at me. Then AWP Neal said, “That’s why your fuck’n here in the first
place, you piss people off and write stuff up.” AWP Neal ordered that the Plaintiff
be cuffed up and placed in confinement for disrespect. Plaintiff remained in
confinement until September 12, 2019.

4. As a result of the foregoing Plaintiff began the exhaustion of his administrative
remedies with Exhibit A-1, Informal Grievance, DC6-236, A-1 and A-2.

5. As usual the foregoing was denied with Plaintiff exhausting the Formal Grievance
Exhibit B-1, B-2 & B-3 which establishes the liability of Defendant Maiorana
(Warden [herein after W]) in his individual capacity as warden because he knows
that Defendant Neal and Cooper have a long and well established unofficial custom
or practice of [GEO] of abusing, discriminating against, harassing and retaliating
against disabled, elderly, impaired, designated ADA prisoners and the Plaintiff.

Exhibits A, B & C.

Page 6 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 7 of 46

Statement of Facts Continued (Page 3 of 9)

6. Exhibit B further establishes the liability of Defendant Bethea (Grievance
Coordinator [herein after GC]) in his individual capacity as Grievance Coordinator
because, like his codefendant Maiorana, Defendant Bethea has personal knowledge
the Defendants Neal’s and Cooper’s “unofficial custom or practice” of showing their
harbor animosity toward ADA prisoners and subject Plaintiff and other ADA
prisoners to cruel and unusual punishment. Exhibit C-7. This unconstitutional
policy can be inferred from a single decision by the highest official responsible for
policy in this area. Warden Maiorana, Assistant Warden Neal and Classification
Supervisor Cooper is the highest official responsible for policy in the areas of
disciplinary reports and/or confinement.

7. Plaintiffs final exhaustion of his administrative remedies are demonstrated in
Exhibit C.

8. However, because this action is against agents and employees of The GEO Group,
Inc. as private contractors acting as State actors then no Florida Department of
Corrections state employees are named as a defendant.

9. Exhibit C-5 is significant and establishes the liability of the forgoing named
defendants because no documentation has ever been produced by defendants to

demonstrate Plaintiff ever received an informal hearing before any shift supervisor

Page 7 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 8 of 46

Statement of Facts Continued (Page 4 of 9)

which is why the defendant could not and did not initiate any disciplinary action for
allegedly being “disorderly.” Exhibit A-1 “Miscellaneous Infraction 9-17
Disorderly Conduct.”

10. Exhibit A-1, neither defendant Neal nor Cooper alleged nor charged Plaintiff
with a 9-17 Disorderly Conduct Infraction which would subject Plaintiff to any form
of confinement.

11. Defendant Neal and Cooper unconstitutional procedural due process violations
are apparent in all of Plaintiff's exhibits, showing neither Defendant Neal nor
Cooper issued Plaintiff the required, 1. Verbal Reprimand, nor a 2. Corrective
Consultation or 3. Formal Disciplinary Action. Reference GEO Blackwater 2019
Inmate Handbook, page 8. Exhibit: G.

12. The Defendants Neal’s and Cooper’s malicious unconstitutional act of retaliation
in illegally placing Plaintiff in confinement is further demonstrated in Exhibit C-7,
where Neal herself writes that: “I/M became disrespectful and was removed from
meeting and placed in confinement.”

13. Exhibit A-1 falsely states Plaintiff “became disorderly” but Exhibit C-7 in
Defendants Neal’s own writing contradicts Exhibit A-1, by stating Plaintiff “became
disrespectful,” a totally separate “Section One 1-4 Infraction, ‘Expressed by means

of words, gestures, and the like.’” Exhibit A-1 cf C-7.

Page 8 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 9 of 46

Statement of Facts Continued (Page 5 of 9)

14. Within neither of the forgoing exhibits this disabled elderly impaired hard of
hearing Plaintiff being afforded that required pre-confinement procedural due
process of the first stage, “Verbal Reprimand,” second stage “Corrective
Consultation” neither of which Plaintiff was afforded.

15. Exhibit C-5 in contradicting Exhibits A-1 and C-7 demonstrates not only a
falsified official state document (DC6-236 Form), but in realizing the procedural due
process violations in those two (2) exhibits intrudes a new theory of why Plaintiff
was wrongfully placed in confinement because, coincidently that same date as the
defendant were confused as to whether Plaintiff was disorderly or disrespectful,
Exhibit C-5 has Plaintiff being “under investigation with no documentation or
explanation as to what Plaintiff was allegedly under investigation for Exhibit C-5.
16. Plaintiff specifically alleges that the above named defendants as a private GEO
Group Inc. agents and employee contractors while acting in their individual capacity
under color of state intentionally, knowingly and maliciously enacted enforced
and/implemented on unconstitutional official custom and policy of discriminating
against disabled, elderly, impaired ADA prisoner abusing this Plaintiff, et al.
harassing Plaintiff and subjecting Plaintiff to the infliction of cruel and unusual
punishment causing him actual irreversible, permanent injury and then refusing

Plaintiff necessary medical care.

Page 9 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 10 of 46

Statement of Facts Continued (Page 6 of 9)

17. Defendant Warden Maiorana’s individual personal liability is established by
Exhibit C-7 facility warden signature: by his signature on that official DC4-691 state
form because he was present during the ADA meeting when defendants Neal and
Cooper both became verbally abusing to Plaintiff harassing and threating Plaintiff
because without the hearing aids he was prescribed Plaintiff could not and did not
hear or understand what defendants Neal and Cooper were saying Exhibit C-7.

18. The injuries pain and suffering the plaintiff continues to suffer because of the
named defendants deliberate indifference to his diagnosed and documented serious
ADA medical condition and impairment are: HTN, Asthma, Hearing loss and
COPD.

19. Exhibit D final exhaustion, log 19-6-3402 mailed/filed dated September 27, 2019
“but dated/signed September 23, 2019 by Secretary’s representative, C. Neel,”
stating the response that you received at this institutional level has been reviewed
and is found to appropriately address the concerns that you raised at the institutional
level as well as the central office level Exhibit D.

20. Exhibit D the DC1-303 Log 19-6-34032, dated September 11, 2019 reestablishes
defendants Mairoana and Neal’s liability as to their discrimination, harassment and
retaliation against this ADA elderly prisoner and when their cover up

unconstitutionally placing Plaintiff in confinement and exposed that Plaintiff was

Page 10 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 11 of 46

Statement of Facts Continued (Page 7 of 9)

neither disorderly nor disrespectful but that without his ADA hearing aids Plaintiff
could not clearly hear or understand either defendant Maiorana nor Neal and neither
were concerned about Plaintiff not having his hearing aids.

21. The foregoing is best demonstrated in Exhibit C-7, as was also attached to
Exhibit D with defendant Neal stating on the DC4-691, “need to check, hearing aids
when the issue/problem is, I do not have the hearing aids.”

22. Exhibit D demonstrates that because I was neither disorderly nor disrespectful
that to attempt to justify the retaliatory confinement they changed it to plaintiff's
“being under investigation” but never stating why and upon Plaintiff challenging the
fabrication and falsification the alleged documentation :Face Sheet” disappeared
Exhibit D, page 2, fact (4)m (5), especially (6).

(A) Exhibit C-7: Current Diagnoses: Plaintiff's pre-medical conditions consisted
of HTN, Asthma, Hearing loss and COPD. Plaintiff was placed in a freezing cold
confinement cell (temperature averaged around 60°F and only one blanket was
issued) which caused multiple asthma attacks, chest pain COPD difficulty breathing,
respiratory distress all exacerbated knowingly refused to order defendants medical
staff to give Plaintiff his prescribed asthma medication. Plaintiff wrote sick-call

requests but was never seen by medical and Plaintiff's wheezing continued.

Page 11 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 12 of 46

Statement of Facts Continued (Page 8 of 9)

(B): It is a custom policy and practice of the named defendants unique to GEO
Group Inc. private contractor, to take all of a prisoner’s keep on person (KOP)
prescribed medication when any prisoners or the Plaintiff goes to confinement.
Exhibit C-7 signed by both defendants Neal and Maiorana Exhibit B-1.

(C): Plaintiff was further subjected retaliation actions by unnecessary cruel and
unusual punishment caused by the environment of confinement triggering severe
chest pain, resulting in high blood pressure, blurred vision and headaches; further
enhanced by denying Plaintiff of his asthma medication, and his high blood pressure
medication, Dilitiazem Cardizem 240 mg RE 2409-6819-2.

(D) Exhibit C-7: Reflects Plaintiff's pre-medical conditions, where Plaintiff has a
“double cuff in back” and a plate of titanium with four screws to replace a ruptured
disc and a broken rotator cuff which causes extreme pain when exposed to cold
temperatures. The freezing cold cell (temperature averaged around 60°F for the
entire duration of time spent in confinement and only one blanket was issued) caused
excruciating neck and shoulder pain, stiffness in the shoulder, the pain was present
even ever minimal movement.

(E): In addition to Plaintiff's above physical pain and suffering as set forth in the

foregoing Plaintiff alleges violations of the discrimination clause of 42 U.S.C §

Page 12 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 13 of 46

Statement of Facts Continued (Page 9 of 9)

12101 et. seq. as incorporated in defendant’s Rule 33-210.201(1) Fla. Admin. Code
with the physical pain causes the intentional (inflict) of emotional distress, anxiety
and panic attacks including paranoia of further future harassments and retaliation by
defendants resulting in further retaliatory confinement time.

(F): The foregoing intentional infliction of emotional and mental anguish was
exacerbated by defendant denial of Plaintiff's ability to communicate with his
elderly, 78 year mother dying of lung cancer.

V. STATEMENT OF CLAIMS

Count One: The foregoing paragraphs one through eighteen establishes a factual
basis that all named defendants acted with deliberate indifference to plaintiff's
documented ADA disabilities and intentionally, knowingly and maliciously
subjected Plaintiff to cruel and unusual punishment in violation of the Eighth
Amendment of the United States Constitution and 42 U.S.C. § 12101 and 42 U.S.C.
§ 12131.

Count Two: The foregoing paragraphs one through eighteen establishes a prima
facia case that Plaintiff was subjected to discrimination and retaliation by all named
defendants because of his hearing and physical disabilities that at an A.D.A. meeting

because of plaintiff's inability to hear the defendants became frustrated, hostile, and

Page 13 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 14 of 46

placed Plaintiff in the cruel and unusual conditions, in violation of his First
Amendment protection.

Count Three: The foregoing paragraphs one through eighteen individually and
cumulatively demonstrate that the defendants deprived Plaintiff of his procedural
Due Process protections in violation of the Fourteenth Amendment of the United
States Constitution when defendants, without any form of Due Process, ignored
Plaintiff's hearing and physical disabilities. By hand-cuffing Plaintiff in a cruel and
unusual manner and placing Plaintiff in punitive confinement when, as the
defendant’s own records attached as exhaustion Exhibits concede, Plaintiff did not
and had not violated any rules.

Claim Four: The Florida Department of Corrections has ultimate control and
authority over the Plaintiff and is the authority that placed Plaintiff in the position of
being housed in a private operated prison maintained by The GEO Group, Inc.
(GEO). Since a private corporation is not a public entity merely because it contacts
with a public entity to provide prison service, the courts have held that GEO is not a
public entity subjecting it to liability under Title II of ADA. Therefore, FDOC is
responsible for the harm in which the Plaintiff experienced. FDOC is responsible
for ensuring that Plaintiff is housed at a facility that complies with ADA standards

and the Fourteenth Amendment.

Page 14 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 15 of 46

VI. RELIEF REQUESTED

A. A declaration judgment that all named defendants acted with deliberate
indifference to Plaintiff's hearing and physical disabilities and subjected plaintiff to
retaliatory acts of cruel and unusual punishment by denying Plaintiff his Due Process
protections.

B. Order all named defendants to pay Plaintiff one-hundred-thousand dollars
($100,000.00) for each count for each named defendant in compensatory damages
for the retaliatory cruel and unusual punishment they inflicted on plaintiff without
procedural Due Process.

C. Order all named defendants to pay Plaintiff one-hundred-thousand dollars
($100,000.00) in punitive damages from each named defendant in punitive damages
for retaliatory act of cruel and unusual punishment defendants subjected Plaintiff to
without affording Plaintiff his procedural protection afforded by the Due Process
Clause.

D. Order all named defendants to pay any and all attorney fees, cost and or other
expenses incurred by Plaintiff of his attorneys if appointed by the Court.

E. Order that defendants shall not further retaliate against Plaintiff in any form,
fashion and or manner with an order of compliance issued pursuant to Florida
Statutes §§ 944.611 and 944.8031, to transfer Plaintiff to a statutorily appropriate

A.D.A. facility.

Page 15 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 16 of 46

VII. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Plaintiff has exhausted all available administrative remedies (grievance procedures)
prior to filing this instant case. Refer to Table of Exhibits containing all grievance
and appeals.

VII. PRIOR LITIGATION

A. To the best of your knowledge, have you had any case dismissed for a reason
listed in § 1915(g) which counts as a “strike”? [_] YES KX] NO

B. Have you filed other lawsuits in either state or federal court dealing with

the same facts or issue involved in this case? [-] YES kK] NO

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?

(J YES x] NO

Page 16 of 18

 
_—e RMR S ie ok EFAS ASEAG Lonel

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 17 of 46

IX. CERTIFICATION

I declare under penalty of perjury that the foregoing (including all continuation
pages) is true and correct. Additionally, as required by Federal Rule of Civil
Procedure 11, I certify that to the best of my knowledge, information, and belief, this
complaint: (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, will likely have
evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule
11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the
Clerk’s Office may result in the dismissal of my case.

Date: Ay 24 __, 2020 Plaintiff's Signature: f=

Printed Name of Plaintiff: Ronald Edward Joyner

 

Correctional Institution: Graceville Correctional Facility

Address: 5168 Ezell Road, Graceville, Florida 32440-2402

Page 17 of 18

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 18 of 46

I certify and declare, under penalty of perjury, that this complaint was (check
one) [X] delivered to prison officials for mailing or |] deposited in the prison’s
mail system for mailing on the zt” day of Mage » 2020 to the
following addresses:

1. Florida Department of Corrections (General Counsel), 501 South Calhoun
Street, Tallahassee, Florida 32399-2500;

2. The GEO Group, Inc. (General Counsel), 4955 Technology Way, Boca Raton,
Florida 33431; |

3. C. Maiorana (Warden), Blackwater River Correctional Facility, 514 Jeff Ates
Road, Milton, Florida 32583;

4, R. Bethea (Grievance Coordinator), Blackwater River Correctional Facility,
514 Jeff Ates Road, Milton, Florida 32583;

5. M. Neal (Assistant Warden of Programs), Blackwater River Correctional
Facility, 514 Jeff Ates Road, Milton, Florida 32583;

6. M. Neal (Assistant Warden of Programs), Blackwater River Correctional
Facility, 514 Jeff Ates Road, Milton, Florida 32583; and

7. Ms. Cooper (Classification Supervisor), Blackwater River Correctional
Facility, 514 Jeff Ates Road, Milton, Florida 32583.

Signature of Incarcerated Plaintiff: ae

Page 18 of 18

 
Case 3:19-cv-05002-MCR-HTC Document12 Filed 06/02/20 Page 19 of 46

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

RONALD EDWARD JOYNER,
Plaintiff,

Vv. CASE No.: 3:19¢v5002-MCR-HTC

FLORIDA DEPARTMENT OF CORRECTIONS
AND THE GEO GROUP, INC.,
C.MAIORANA,
R. Bethea,
M. Neal,
Ms. Cooper,

Respondents.

/

 

TABLE OF EXHIBITS
Exhibit Title

A-1&2 Informal Grievance W/Cont.— DC6-236,
Dated: July 28, 2019
Log Number: 185-1907-0290
Response Dated: August 5, 2019

B-1 Grievance Response — Dated: August 28, 2019
Log Number: 1908-185-057

B-2&3 Formal Grievance W/Cont. — DC1-303,
Dated: August 12, 2019
Log Number: 1908-185-057

C-1 Appeal Response — Dated: September 13, 2019
Log Number: 19-6-33277

C-2,3&4 Grievance Appeal W/Cont. — DC1-303,
Dated: September 10, 2019
Log Number: 19-6-33277

Number of Page(s)

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 20 of 46

TABLE OF EXHIBITS (Con.)
Exhibit Title Number of Page(s)

C-5&6 Informal Grievance W/Cont. — DC6-236,
Dated: August 16, 2019

Log Number: 185-1908-0201 2
C-7 Disabled Inmate Management and Service Plan — DC4-691

Dated: July 26, 2019 1
D-1 Appeal Response — Dated: September 23, 2019

Log Number: 19-6-34032 1

D-2,3&4 Grievance Appeal W/Cont. & Remedy— DC1-303
Dated: September 11, 2019

Log Number: 19-6-34032 3
D-5 Grievance Response — Dated: September 4, 2019
Log Number: 1908-185-140 1

D-6&7 Formal Grievance — DC 1-303,
Dated: August 22, 2019

Log Number: 1908-185-140 2
E Affidavit — Ronald E. Joyner 2
F Affidavit — William G. Hargrove 2
G Blackwater River Correctional Facility

Inmate Handbook 2

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING
STATEMENTS OF FACT, INCLUDING ALL CONTINUATION PAGES, ARE
TRUE AND CORRECT.

Date: 8/2 VL ZOLO fO- :

Ronald E. Joyner, DC# 508970
Plaintiff, pro se

Graceville Correctional Facility
5168 Ezell Road

Graceville, Florida 32440-2402

 
im * REQUEST -OSO02ORAMEETH Bs cormentedAaeelec 06/0 2d Makiied!
- . a ' Team Number:

=. VE toa. Bie Bo

 

 

 

 

FROM: se ‘DC Nomber_ Cures emer "TDes
“Bat Titus _ 50¢5 70 Wploik. Ven 7 ae-it

 

assess EE

 

 

 

 

DoE 5 O87 70

 

 

 

 

 
  

DG NOT WRITE BELOW THIS LINE

      

RESPONSE ‘pare rsceivep, Mf JUL 29 2019.

 

a”

 

 

iginal: Inmate (plea one copy)

%

iby efflolel if the response informal grievence then fiewerd to be placed
6 foten te aldo weed to fle Se eat oe —

rey carmminees aad Inmate Requets will be responded to within 15 following mesigt by
ele fect sdminhaerive review of yous complaint by cbt lege DO Regu Ain

FAC, Rematly or Appeal, completing te form
ren Tote aes hn prions is respond 30" Wr ths 190: nyc on a wc’ creat, a ne dane al ea est © Set Wanton x eaeisint wenden mo

teguler
6-236 (Effective 11/18) work dey.

> Incorporated by Reference in Rule 33-103.005, F.A.C. p -/

lok

 
 

 

 

 

 

 

Case 3:19-cv-05002-MCR-HTC Document12 Filed 06/02/20 Page 22 of 46 (oF a
a “ ;

Soames ZO0¢976 SHOE K/n ¥-/2.-19

sD ita LUSS Stialon «Coupee x. Aan - thse cel LE on |
6A ees TOIGNKIWS, LPUIES Cpa ht cag taal rtsxyohéing
75 hry 7 wes ANS 6 Kg ZLAL QU6 Sb ionre

Fact(S) (U6 théx. PSS pba 6h LK. For
—____sxaspechtnl Lhe thar neavise po6 of. And Mex. Seusn Zuorking
AK reac! to exh ovb c vs fo thins fpmé frame kad ekprege)
foun) ovb FA6Y L6KRE Mow hold 16 wdeer wastes nbuond bub
6UEBK l x &, CSAiG Ap oe NM 72 Aouk.

 

 

 

 

 

 

 

 

 

ir. C tT. Keviéer

| Fact & OW LK ans . fox ib shutes [ GINS Lamove) Fear.

\, fo ot Kon.

don

TAé ace sean terse 15S 1907-0250 Seg wiluche)

hol hab she said , fou Aes Asks chess wou AUS A26¢4p [6 A ie off uJ

 

 

 

 

 

 

 

 

 

 

 

 

 

1s Ma.
fad Puss Coes And) PUSS Mal, LolK fave »16 fck Ake pry.
Cons Fin 6. 6_[RPRE: ws to 1 vos 2U0 CIKONG
ny dicxsepact ng no ons th rhe Poble pnd chr norhiws 7 ZB fold rr odie
UES Sisatiors

 

 

ab Z will b6 sacking 4 Cuunl Son Lox fags eaeisanseasork
2 £6 Boras, Lele Moshace Lok De Local BEAMS OR

 

 

wy
LE ~EDIETTO

a et abr -—

 

 

 

 

 
 

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 23 of 46

PART B - RESPONSE

 

JOYNER, RONALD 508970 1908-185-057 BLACKWATER C.F. C4116S
NAME NUMBER — FORMAL GRIEVANCE CURRENT INMATE LOCATION = HOUSING LOCATION
LOG NUMBER

 

Your grievance was received, reviewed and evaluated with the following response;
Review finds that the attached response to informal grievance number 185-1907-0290 was appropriate.

a

Therefore, based on the above findings, your grievance is denied.

You may obtain further administrative review of your complaint by obtaining Form DC1-303, completing the form,
providing attachments as required by Chapter 33-103.007, and forwarding to the Bureau of Policy Management and
Appeals, 501 South Calhoun St. Tallahassee, FL 32399-2500.

R. Bethea, Grievance Coordinator C. Maiorana, Warden

AK Lax

SIGNATURE AND TYPED OR PRINTED NAME OF IGNAA URE OF WARDEN, ASST.
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 

  

 

 

Exhibit

 

 
Q500e MCT PRRETOME

MIVEST FOR ADMINISTR, IVE REMEDY OR AP!

o Third Party Grievance Attegil 0.918, OS? a ts Sa

     

 

 

 

  

 

> OMA) ST) BIUgh Lid £4 Ai) TRA A An AS L865 ent ale
Nh £77 997 6x.. PLS A GAR An’ A Ao £ OFAcE. af She hk hen PUES J 5A / as
26 A 6y Barn Mi out SIRI) AnSeK Lim Agk miss

  

A Ae are)

 

 

 

KR67i -

 

 

 

[22d 400 the wnedens was pester dot tou sina) the 2.0K. fren saith

LOUSS MERA Ll?

 

 

 

 

 

 

 

Florida Adminis eee Cae al Ttevance atthe Institution or fciity vel ax well s for fling appeats tothe Offic ofthe Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. mpen en eppeel is made tothe Secretary, «copy ofthe nia response tothe grievence must be attached (except ax stated below},

   

 

Submited by thelnmapeon, institutional Mailing Log #:

 

(Date) fe . (Received By) 5
ECERY Ey} poury Sema omnes
TEs rae DOUATE'S MLB DesTTTUTION FACILITY :

CENTRAL OFFICE GRIEVANCE FEE
DC1-303 tO . incorporated by Reference in Rule 33-103.006, F.A.C.

BY:__2.

 

 
ow,

.. . Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 25 of 46
4 onal Sarnsn.. SOTGIO 7-9 IIT Qo

~ KZ nssi mA oe co BELT

_ GRIEVANCE CONTINUATION |

 

 

 

 

fr ct() When i sah ab hs table with theses $s: kh Leoele frum AOA And & 7 ks mitre
. . 7 = , 7 : 5 . 4 , s z ‘A,
4 AX, : “ “ :

4x4) PISS Loopes unpre Ff sions Ai tubonepted mt wihtrr 1 uIAS ANSiveé ki ” 35 6A Sussh lone

Akos fk t falked.

 

 

 

 

Padh( 77 aopst A mat Kavdle Kex-salf inv a FeoFbssjounl ragn BL

f,

oF 2 AxK ohsable mmats: who also k

 

 

 

Kemed 7 _.

{Mok to Charce 16 :
; an La6. AN sions Otay sre) Q LWILINS AY ASkrus PUSS
fewge arg Lo PE KSspect +16. And Ke hse 2s hack Zp CEN KA! pape Sikan)
, , : v7 “

 

 

 

 

 

 

 

 

YHA f. at a ‘
fate SOS7/O
Zo

Exhivit I =
” ’ és 3 .

|

 

 

 

 

 

 

 

 
a

Cone ae a roag R-HTC Document 12 Filed 06/02/20 Page 26 of 46

 

 

 

 

SEP 18 2019
Department of Corrections PART B - RESPONSE
' Bureau of Innate Grievance Appeals ;
JOYNER, RONALD 508970 19-6-33277 BLACKWATER cr.” . C4116S
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION

NUMBER

 

 

Your administrative appeal has been reviewed and evaluated. The response that you received at the institutional level
has been reviewed and is found to appropriately address the concems that you raised at the institutional level as well
as the Central Office level. , . .

Your administrative appeal is denied.

 

 

C. Neel
2. ee a ,
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DA
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

Exhibit
C- \

 

 
  
  
  

FLORIDA DEPARTMENT OF CORRECTIONS
Case 3:19-cv-05002-MCR-HTC La Etisal FOR ADM) ISTR 1

( Third Party Grievance Alleging Sexud Abuse

 

TO: () Warden LD Assistant Warden Secretary, Florida D
From or IF Alleging Sexual Abuse, on the behalf of:
£ _5089 70 Ky F.
Last First Middle Initial DC Institution

  
  

   

Part A= Inmate Gievance

9-/0-/F Exhibit 70

DATE - . : SIGNATURE OF GRIEVANT AND D.C. #
™ C Az

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /

——

# : Signature

INSTRUCTIONS :
Featde asad for filing 2 formal grievance atthe institution or fact level as well as for fing appeats to the Office of the Secretary in accordence with Rule 33-103.006,
Florida Administrative Code. When an sppeal Is made to the Secretary. a copy af the initial response to the erievance must he attached (except as stated helow)_.

When the inmete fests thet he. may be adversely affected ty the submission df 2 grievance st the institutional ieval because of the Raine of the grievance, of bs wititled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the imate and
pe d postage free through routine Instit | ch i The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
Institution. trans innate does not provide a valid reason or H the Secretary or his designsted representative determines that the resson supplied is not sdequste, the .
grievance will be returned to the inmate for processing at the Institutional level Pursuant to F.A.C. 33-103.007 (6}{d).
2
1%oOP- L¥s~ OS

 

 

 

Submitted by the inmate on: aghiolia Institutional Mailing Log #:
(Date) , (Received By)
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE (05 ( >)
INMATES ALE INMATE'S FILE-INSTTUNONFACILTY =. 4}. (Jeruler Neal
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE
r CENTRAL OFFICE GRIEVANCE FILE Clavifialln Supein7

71-303 (Effective 11/13) incorporated by Reference in Rule 33-103.006, F.A.C. Coost -

 
  
    
 

CARIB ROSIS REE OT Seregenpl2 Filed 06/02/20 Page 28 of 46

Sopida 0. O%> OF 3
Secretary, Florida 0-06 vity attack ont

___&: Aatcths OF

6 ea hc

 

nct-(® seg Attach monsb uvEoxmal G&G UAN CE Loy rigs. 1Go2- 0250)

 

  
   
 

(SS COUpEd GE SPonsé, she stabi sks ad root not Mock me -

 

ck S66 Atackminb Foxmal on gescuncs £o;” ia away
wunxase C. Maioxanin Lrsrdi¢S, AE LIS x6 Scent, Ae
OséAot Clams. MISS Couwses Shatimons Fe 46 Seve. -

 

Se ce ee -

 

   
  
   

é See RMackmeuh mformal 9 RIGUANCS Lo" Lies: -/G0%-0250)
/ Sh6 Ad pb Susae Ab rib, ON Formal Gesguners

"Lose ak £82052) 41a Le dasenasiR tits ese sciank adi) __ . ee

fact 6 oO S66 tech mrbrb final 9 CE Los Mines: -Go07- 0rGo)

where 1 shah) 3 of to A ISSUE
ah Anpp sr af & SestuAnnss 0, ft. Arn Ee , wn _ KEK Saks m6 she

    

 

 

  

Leni that allegalans oo

 
 

 

   
     
  
  

ee ies cate ee a eae ea me en mee Am A — te Ri a NN a ee et

) ss. neal shaves. Cw prformal GRIBUAAICE, £5. VLEs -

2 26250) Sk pub 22% sv oeharmpsmenl Conf, were Kok

ins ghsoedsel7. But S66 ANackm6? Oisnkled Tnenté

ANAZE men And Seeules Slay orice. Comments nb fhe boom

she stntes 1s wns pu nw Contive ng nb Fox. Ssing Osraspectfel. _ a
i ANnedmant tfaxma [ GRICUAILS Los yessaomaney ee

w this Kssponse CAp Jin S Oauis SHades 24S Purl in conhiasmenh

Joly 36-3019 UNOEK svestisation, Also _on ms Big hk Coné re

Yr will seg OF 2 Ane faces Shea AW ack, Arg 672.

puss Ad skoul) be 1m tks Compol6t foe on 1h Cpyn _

ToAws stated on th Ae fo A rs unadke, AN UBS $A 10 On _

Why £-a0)§. _

  

 

tn Ne sa ed ak cee

 

 

 

 

 

L ee meme __ Exhibit.
_ fart(§) hss 106A! peuse webs + AIR f mcucr IAS C-3 |
; Sttm OY A muest, gator, LCF, oiAEKs , CAphin ox (passion

 

Ubi wes Ast) tlaw lily in, Contrvemend Fan I$ Dnusr

 
ae

VDorns*e KonAld C sus 71Y
Case 3:19-cv-05002-MCR-HTC Documenti2 Filed A6/02/20 Page 29 of 46

CHIR
SECRETARY, is both of pnachnsrt

| | | Black wouter C.F
| Fach WALDEN CiFIBIOKANA was PRESEN ax 7Ke
[276hiny , An on his. Kesporsé on Formal SAIEUANCE Log

(1908-18-05 7) aguse Stele / was oisrespecbhel ox
es orderly fe Anyone!

VatkD © pads Allegations on these OB cor. of Megas

_ Meher ne) Them MAKEIUS | false Alles abrarss OW 246 nnd old

Ions sw Fnlse mperseninard fox K Ong unlafolhy Are)
porous? 1 with Legal documents Attacks) i. Theex IOI DUS

And siguatenes on Ke ghcumarnts |

WD This Concludes mud Lxhaus&S oF Chapt. 55 Geisuans |

Pprocedunss sy 0.0.6, Aw-will S66K NA esol Say in
This mangas

fined

fev!) b6 fo. ll articans uths had obras 1a False abso
Idecomenbs Yo Aslp couse. yp whd nuss coyen adid M155 1gal_
avs cous to ms And ComFents 216 Set. thse. Nebiorss
[That caused 16 srertal Aguisk f |

4oAkt
CY

 

 

 
 

my Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 30 of 46 Sor

 

 

 

 

4 Freé
a - , STATE OF FLORIDA SAseB
INMATE REQUEST DEPARTMENT OF CORRECTIONS Mail Number:
_ 195-1404 0201 iene
TO | -. Warden [): Classificstion ~[ Medical () Dental Y, Se
(CheckOne) VJ Asst. Warden CJ Security Mental Heath =] Other

 

 

] DC Number | Job Assignment | Date

_ fonn ld Sore 1SO¢EPIO ICGIES |A SA F-/S-1F

 

 

 

 

 

 

 

 

 

REQUEST __ : __Check here if this is an informal grievance [}~
QW) 726-1 ’ LIWS io 16 ON Five ¢ i a Al 64. £ Ak AA» Lf) ri, ‘4 4 } ;

 

 
 

   
 
  

 

 

 

fy 16 (rtf D LAE.

 

KAS ony TALS wits on, ¥-6- Mou, (UE ADE AEEN) S66 S q Ke. pate
4. J Csi€i S62 A CAQAY ,bINKAS f iXdéa) ox ss} reatlon,
OF ficsn aid ni Fane 60 nthe Re as Kal 6 Hostrs¢ wallet pu Uestientron
Cn Yor) An jt fo keg, y fy V0: LAW l Ken ow SUS6 Js é eh 75 uo thin
musstesate So What wns happen fr me as pHencn| and Call Leip
All requests will be handled in one of the following ways: 1) Written information or 2) Personal Interview. 7

vances will be to in-wri . __.
_ [vcr SOFF7O

PP? i

  
  

 

 

 

  
 

 

DO NOT WRITE BELOW THIS LINE :
RESPONSE | | DATE RECEIven: AUG 15 2019

and advised of
confinement for investigation and the length of timé in this status shall not exceed
one r ICT. If it is necessary to continue

om the above your grievance fs = ‘ or Approved). your informal grievance is denied, _
have the right to subsit a arievance in -

       

FIto-

   

Original: Inmate (plus one copy) ae a =
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate's file .
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Admitiltrative Code, . . i
Informal Grievances and Inméte Requests will be responded to within 15 days, following receipt by staff. ” .
rte’ bo ae naa uate review of your complaint by obtaining form DC1-303; Roquost for Administrative Retoedy or Appeal, enapiciing Gi Taw w
Lar tee 7 eas ae nt06, FAC. attaching & copy of your informal grievance and response, and forwarding your complaint to Sie warden or tenets eco
ler then 15 days after the gricvance is responded to. ifthe 15th Gay falls on a weekend or holiday, the due date shall be the next reguier work day. :
DC6-236 (Effective 11/18) co . oO a
, : Incorporated by Reference in Rule 33-103.005, F.A.C.

 

 
a

Be ESN PSPOZ-MCR-ATC Document 12 Filed 06/02/20 Page 31 of 46 |

LIREJEn) .

eld Xe “ bs  \Ol
NAG SOYNES SOS 70 CIES . N-m ¥-/S-/G and Fe

 

wt ee ec

 

ee ee

2 S-fd- 17 suons Kalense,) Prey Grubs 116 1Y Faeg Sheet See

 

 

   

 

‘nchee)s T# shows Cagtins Sokns Lub 226 undbx mtastigas OW -_

mw Dale 62015 1m Confimensnib bob / cos nob pub bo
cI bri Untill Tole AE-261S Kis ake Shaws Ks falc . |
plied bis 008 mueshisnbion by wo day Back dalerj Phis Fob

   
 

 

 

  

Asst. raphe 6 fo Cause r Up Sort7h05 0x 80 666 Could gob

 

 
  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1d 20 days ows Low ms Bsrvy puconfinssrne nd dé fo oo
key 568 pony mors Fox Arurrnts Keng pronfiaarak
| Kithce Sinn ow Phe Compord ox. Kebalary or ds_b gy .
Loki bry ap OF Ficsx Nt Sut mnn®& Oo fo KiNs WKY 1 oes oo
ro psd AsKk6, ee oo
on afl LO _ 2
BT
| _ ae me

 

 

 

 

 

 

 

 

 

 

 

 

 
 

, Case 3:19-cv- -05002- MCR-HTC Document 12 Filed 06/02/20 Page 32 of 4

Wacheneeh

 

( Florida Department of Correctio..
. Disabled Inmate Management and Service Plan

om
«

Inmate Name & DC #: Joyner, Ronald #508970 (Present: p Refused:__) Date: 07-26-19

EOS Date: 06/30/2028 (If this date is within the next 180 days, refer to HSA or designee to initiate aftercare planning.)
Form of Communication Verbal Cj Sign Language- Interpreter Used: []Yes [] No Name:

Brief history of disability:

Current Diagnoses: HTN, Asthma, Hearing loss

Current Passes: Low bunk/low tier, double cuff in back

Medical Grades: M:2 S:1 W:2 T:1 WC: P: H:3 BE: SY: Reviewed oO
Housing WO Cistody (Comm. (Min. M Med[7] Close Work Assignment: Houseman

Is the work assignment appropriate? ty es_INo (If no, explain)

Does this inmate have an assigned Inmate Assistant: 1Yeshf No Is the assistant appropriate? LY es DNo
Comments: / ,

Assistive Device oth Yes[-}No If yes, what kind(s): hearing aids

Is the assistive device in proper working condition? [AY es[] No - If No, date replacement/repair initiated:

If defective, please explain:

Alternative devise issued:

DC4-71 IN, Impaired Inmate Request and Agreement to Display Confidential Information about Impairments and/or
Disabilities: . [Offered &. Accepted (CU Reviewed & Continued CIN/A
(JOffered & Declined (DJ Reviewed & Rescinded

ADA Requests from inmate:

 

  
 

Comments:

 

 

| . Inmate-Signature: oe eo

_ Disabled Inmate Committee Chair Signature: U2 AN Net Date: 7) hudtq

Facility Warden Signature: ( : Pen > a Date: W364 “9

Inmate Name: Joyner, Ronald Reel _
eferral(s) Needed: Y
| DCH: 508970. Race/Sex: W/M (s) Needed: Y or N-
an If yes, please list:

DOB: 11/12/1962 oo
SS Referral sent to: Cet C z
Institution: BRCRF | :

 

 

 

 

 

 

 

 

DC4-691 (Revised 2/23/18) This form is not to be amended, revised, or altered withdut approval of the Chief of Health Services Administration.

 

 

 

 

 

 

 

 
 

Case 3} Document 12 Filed 06/02/20 Page 33 of 46

WITH AGENCY CLERK

 
   

 

 

 

 

SEP 27 2019
‘ ART B - RESPONSE
Department of Corrections
Bureau of inmate Grievance Appeals
JOYNER, RONALD 508970 19-6-34032 BLACKWATER C.F. C4116S
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION

NUMBER

 

Your administrative appeal has been reviewed and evaluated. The response that you received at the institutional level
has been reviewed and is found to appropriately address the concerns that you raised at the institutional level as well
as the Cenirai Office level.

Your administrative appeal is denied.

 

 

 

 

C. NEEL
C. Tee |
SIGNATURE AND TYPED OR PRINTED NAME OF - _ SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE
Exhi pix

D-)

 

senestc ep renee ortue mene eR et YAS ate
 

 

 

FLORIDA Dep, DRRE a foro ;
; a 46 |. Ad ach wool |

 
 
   
  

‘From or IF Alleging Sexual Abuse, on the behalf of:
dens, Ban) 7
Last. First Middle Iniual

 
   
 
  

 

  

  

This

 

mal

    
  

   
  

SHFIO

SIGNATURE OF GRIEVANT AND D.C. #

 
   

— B-2
OATE EykiptT

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: o

   

/

 

Forde Alrinetrsenae aaa, ermal ertevence st the institution orfectity evel as well as for fling appeets to the Ofice ofthe Secretary in atcordence with Rule 38-208.506,

Florida Administrative Code. ‘when en appeat lt made tothe Secretary copy ofthe intel response tothe grievance mat be eteched (acapt ox sated below

sit a fen tebe ny icin ion of ec he nl i cit tii an raed .
Chapter 33-103 to fe a direct grievence he may address his grievente directly to the Secretary's Office. The griewonce may be sealed in the envelope by the inmate and

 

 

fetaon. Whe rman oc not a arent Th atest ndtv enon fr not ily binging his een othe staten ston
institution, ib recur at eee toa te Secretary ors esate representative detarines tt th esses mopeds see
Sevence wil be returned to the Inmate for procemsing athe inttutiona level pursuant to A.C 35-108,007 {eNer
‘ liactiet for Acwanis Being Forwarded to Central Office vd Got (35 Mo i
Submitted by the Inrriate on: institutional Maifing Log #: ee :
(Oct) . , . (Recelved By) '
INMATE (2 Copies) RMATE - * ; 2 Aas) :
INMATE’S FILE INMATE’S FILE -INSTITUMIONJPACILITY ©.” i
; INSTITUTIONAL GRIBVANCE FILE CENTRAL OFFICE INMATE FILE _ iE
DC1-303 (Effective 11/13) _ Incorporated by Reference in Rule 33-103.006, F.A.C:
i
 

os : Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 35 of 46
on , Qof 5
bath Y RHacha ont

pm ee oe tes atte, aa,

-- Shs ded wh mock m6. CIK6KE Ait WAS mteeviewed miss
_. —... -§fsal SA stntes ZX bécans asoxdsely rnd And to be Kymove) -

 

 

,
Rt Ne a ea
|
|

 

 

   
  
 
   
  
  

 

 

 

 

 

~ a PSud neve denise) He sthsntion shod Kehalatenn go ty Sounnnes.
~~ fet@ on mfonmal grievance Lo3 85-1908 -0201) Onle

—~--- $818. 15_Af top hight conven 1b sbubes Lok. nnd faci kigh
oe is Lace Shest Shateo) ex sb Cappin Mohns fer os su confrrens _

2m Sula £-20 15 ewelken awesstisntion Aud tons 21h n ke) £% .

hou Fhe rs Foneral grisunce Lug RL ¢S- £30%- 0301) Kak Captins
S:Mavis Kesomed te Corrs Sack st vos rnissiyy (Face Shes )
yy .

    
   
 
   
   
  
  

 

 

 

~ --.--- f2I@) on mfoxmal gerevarnves £05 125-190¢- 0301) Otte
7 -fRAS=I5_Capha S. Davis state (was pulin conbrement ony

 

Suly 26-20/5 undsx_ muss figptiors And And a hema! Kenney
b Aas a0 cocumerX wth whe whnb Int on hts, Ae n/e6 :

 

 

 

 

 

—- with me fegeal document face Shesd fhnb wns Makg)
a dich peoues Cohen Johns pol ras pv continemint ony Sole 6d0lt
I kehoeniny Me foes Skesl et ttCSts—SSSSS

 

 

 

 

a elim a te i oe te ne se .

UAL) fies Ike said 7 wes Asxespocttul , obsoxdeny sr
ol Ww Shigntvor Mes An) Aad a wtoxmn( én ris BA 1 nib AUbK

S66n ANYONE ard Kee Fas lac) fo provied) coturrivhad ier, cob

 

 

 

- bash, dn te ot fers and névbr gave ni a OK, ee

 

oo fect® 2 am n So Yorn ald rm who ys asnble menbrly, hancins
ee Land Listers « {ill Thess FrKo Fess orm] O.0:C: Sseunily Lax Sonn Is _ .
~~ — Aine foe dunrage of 44 figs on, false n Fiery doeumanth » oo

7
win poxiey guith Lechl work Aud putbins 26 10 False myrrscrirrs-/} _
_. er Corshosemel Foe 6 dogs fox nw Ksrserny,

 

 

 

 

ann na Vad @ F Anus prover) ot TK docurgrts Kak Auge pass neal

fone C Ainionnns Capt Sohaus , Cahn SOnws AM fis Ag)? Cx hibit :
-—— fou fa 'S6 Ate 3

 

69al Locurtryts on 16 Mid! Ke le 216 WrjlAw Elles D -%
w False IN) DLASOMrARWIOS o/s ty ; Ad IYO LIK OSS On 7 ANS.

 
 

 

 

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 36 of 4825 2

Gut 4
Kine Y

AN ack6nbS
0.-0.C. ox Geo week fr confiscat. 16 foe ack
dati sponk wvconfinmod, clot 0.0, CEO Sscuerty
Team hows ab Blackwute Kivex. Coxzectornal rnd Zhabshtion
Vacihty. Ako AY toho hud) fact fw. Ltrey or yt, Tan persvy 7
pow Legal werk false A figixy documents ard Ghelrapion ont
ns netd to he teemmnted ob fo unfeolesseonal he havox, OX
Taal seek A Cri] Sort against All ww this miner,

fe (SOKT?O

GM-NZ © a

Ex bibir :
D-4

 

 

 
 

Case 3:19-cv-05002-MCR-HTC Document12 Filed 06/02/20 Page 37 of 46

 

PART B - RESPONSE
JOYNER, RONALD 508970 1908-185-140 BLACKWATER C.F. C4116S
NAME NUMBER = FORMAL GRIEVANCE CURRENT INMATE LOCATION = HOUSING LOCATION
‘LOG NUMBER

 

Your grievance was received, reviewed and evaluated with the following response;

Review finds that the attached response to informal grievance number 185-1908-0201 was appropriate. Be advised,
you have since been released to general population. .

Therefore, based on the above findings, your grievance is denied.

You may obtain further administrative review of your complaint by obtaining Form DC1-303, completing the form,
providing attachments as required by Chapter 33-103.007, and forwarding to the Bureau of Policy Management and
Appeals, 501 South Calhoun St. Tallahassee, FL 32399-2500.

C. Lindsey, Captain . C. Maiorana, Warden

(. -

 

 

 

Lid Fhe

  

 

SIGNATURE AND TYPO OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE
Exhibit

 

 
 

 

Case 3:19-¢v-05002-MCR-HTC DocuneneLryPMet YEPIEBENS Page 38 of 4Q(OF OL

 

 

* - ys 190%-19S- J i Are Sls OL A “. |
Ye Third Party Grievance Alleging Qe! Ly Form s
- TO: Warden _[[] Assistant Warden (C) Secretary, Florida Department of Corrections _-
From or IF Alleging Sexual Abuse, on the behalf of: _— "Ye Me
nn E 5065706 K. Fy
Last First. Middle Initial “+ “DE Number - Tnstitution

_Part A= inmate Grievance

*

Fret ® ow te €
S-22-)7 a
DATE. . os . . )F GRIEVANT AND D.C.

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: D-6 /
Chi by 7 : .

This form Is used for ffing a formal grievance st the Institution or facility level xs well as for filing appesis to the Office of the Secretary in accordance with Rule 33-103.006,

Florida Administrative Code. When an appeal is made to the Secretaty, a copy of the Initial response to the grievance must be attached (excebt as stated below).

When the inmate fools thet he may be edversely affected by the submission of a grievance at the institutions! level because of the natiire of the grievance, or is endiied by
Chepter 33-103 to file a direct grievence he may sddress his grievance, directly to, the Secretary's Office. The grievance may be sealed in the envelope by the inmate and

 

 

Submitted bythe inmeteon;_- institutional Mailing Log #:

. (Date) , "* 0 — (Received ‘
INMATE (2 Copies) _ INMATE
“AUG 2 3 2019. oh te cxavanca ns (UAL orca nua
opps (ida 11/13) Incorporated by Reference in Rule 33-103.006, FAC.

 
 

-atomnand

~Gase 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 39 of 46
WARDEN OF

[Nauasr Konald € £08570 BkOKF L/oz

Four —

[Smid Capt Sehus And 6 wow vvdees inrusstig abrors
_ Brod fe ad ab Knows Wht Dn |

Fach x sans rose mFoxeed be ney shih sypetuicory.

Sohws Aut r1t_omd bt (ues Lsation ON Nul4 6-d0/15 _

 

lon The top Kigkt Const of ths GRisvANcs $66

Alger S067 %ax-19

{Com € UP ra155ln) FLOM Ine Lesa! Papers , &ub if shatss.
foc Shost

Ja O Captin Si Davis ausarsn on He geIuanes Shades

[42d 4 Zwhonal Hear v7 by. 1hs SHE sycseuison, Sub

__VRouids wo papse. with ind s igamtoxs ow 16 or OER
Apaper cverk. fo paous 5 who whores fies on date

 

abornins Tks face. Shock thar sthbed capt Syhns

Mbhoched. . ;

pe ened? =

/nclamisne Kuve Coxtechionve la wd) Kika bh tafion fre |rbq

   

to Compancals rit. fot foldinn 76. UnNIawFuly NosXe 5s _
fis imfalse ivpaisonrént Fox. 1% On1s O81 will sébk

IA C100! Suit a Lkis mans,

 

OT MAS.F

... eusstorgaton, Caplin, T.Ct kan } Lonxdén) 04 waediy
Jor. Class: frendren OFf LER — | | .

YAKS) The. Free. Shee 1 kd ntbnched wich stated Caplin |

Pct Deaphy $.0avis tampero wk Legal work by ob |

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 40 of 46

UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT
OF FLORIDA

RONALD EDWARD JOYNER,
Plaintiff,

vs. Case No.:

C. MAIORANA, WARDEN ,Et. Al.,
Defendants.

 

AFFIDAVIT
Pursuant to 28 U.S.C. § 1746, | the undersigned affiant fava lJ & Soynge

, declare under penalty of perjury that the following is true and

correct:
1. October 3, 2019, Thursday, approximately 10:40 am-11:30 am, the six (6)
cameras in C-4 dorm recorded the following: |
The above-named defendants, their agents and employees of private contractor
GEO Blackwater, were searching row eight (8) in the above dorm and provoked an

incident between two (2) disabled elderly impaired, ADA designated inmates, one

Lokibit E

 
 

 

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 41 of 46

blind and one wearing a seizure helmet which escalated with both inmates fighting

each other, striking one another in the face on cameras.

2. The above blind inmates with a blind cane/stick was as white. The inmate with
the seizures helmet is black and is under the protection of the STG gang the
Bloods.

3. The above “Et al.” Defendants specifically named in the caption of the 42
U.S.C. 1983 complaints is the ADA coordinator Ms. Neal who was personally
present during the above and either allowed and or ordered an STG Blood to
pick up the blind white prisoner’s locker and slam it on the ADA lock to bust
open the locker for other STG members to steal the blind white prisoner’s
canteen and personal property on camera and the blind white man was the

only one to go to jail.

| DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT AND |
REQUEST A POLYGRAPH.

Ock AS-Jaol7 . Lee SOS 7oO
(Date) (Signature of Plaintiff)

 

 

Erhb it -€&

 

 
Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 42 of 46

UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT
OF FLORIDA

* RONALD EDWARD JOYNER,

Plaintiff,

vs. Case No.:

C. MAIORANA, WARDEN ,Et. Al.,
Defendants.

 

AFFIDAVIT
Pursuant to 28 U.S.C. § 1746, I the undersigned affiantw.G.vrcacaus declare
under penalty of perjury that the following is true and correct:
1. October 3, 2019, Thursday, approximately 10:40 am-11:30 am, the six (6)

cameras in C-4 dorm recorded the following:

2. The above-named defendants, their agents and employees of private contractor

GEO Blackwater, were searching row eight (8) in the above dorm and provoked

an incident between two (2) disabled elderly impaired, ADA designated inmates,

3. one blind and one wearing a seizure helmet which escalated with both inmates

fighting each

Lx hibit

 

 
 

:
}
:

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 43 of 46

other, striking one another in the face on cameras.

. The above blind inmates with a blind cans/stick was as white. The inmate with

the seizures helmet is black and is under the protection of the STG gang the

Bloods.

. The above “Et al.” Defendants specifically named in the Caption of the 42

U.S.C. 1983 complaints is the ADA coordinator MF. Neal who was personally
present during the above and either allowed and or ordered an STG Blood to
pick up the blind white prisoner’s locker and slam it on the ADA lock to bust
open the locker for other STG members to steal the blind white prisoner's
canteen and personal property on camera and the blind white man was the

only one to go to jail.

| DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT AND |
REQUEST A POLYGRAPH.

Octover Ae 2019

iid, Wen kie
‘(Date) ‘ . (Signatufe of Plaintiff)

Usiniem G, Oued

D.c. 1094)

7 Lumb t- F

 
Case 3:19-cv-05002-MCR-HTC Documen t12 Filed 06/02/20 Page 44 of 46

GCE

The GEO Group, Inc.

   

Blackwater River
Correctional Facility

Inmate Handbook

Page | of 53

LILLY

 
at

Case 3:19-cv-05002-MCR-HTC Document 12 Filed 06/02/20 Page 45 of 46

CANTEEN OPERATIONS

Canteen operations have been out sourced to Keefe, Inc. The canteen is located in the housing units and
will offer a wide selection of items for sale. These items will be available for purchase utilizing your
inmate I.D. card. The Canteen schedule will be posted at the canteen area in each dorm.

INMATE PROPERTY

Property Room procedures will be in compliance with the Florida Administrative Code, For your
information, the below is noted as the general property room procedure:

Call outs will be posted daily in the units. If you arrive at the property room without a call out or before
your scheduled time, you will be tumed away. All property room issues will be addressed using the
inmate request procedure.

All out going packages must go through property to be mailed out. The inmate will send the Property

Officer an inmate requests and wait to be placed on call out.
No outside packages are allowed: when reporting to the property room, ensure that you have all necessary
documentation to retrieve property; otherwise property will not be released.

You may only keep the amount of property that will fit inside your assigned bunk drawer.

NO EXCEPTIONS! All other property will be confiscated and considered contraband. Any confiscated
or unclaimed property will be disposed of, after thirty (30) days. An inmate may appeal the action of
contraband being seized through the grievance process. This grievance must be filed within (20) twenty

days.

Discipline

An orderly correctional community is necessary to maintain an effective program. You are expected to
live in harmony with your fellow inmates at BRCF. Good order and discipline will be maintained and you
can expect corrective action for any violation of the rules and regulations.

I. Verbal Reprimand:
A verbal reprimand is considered any staff member's verbal counseling with or verbal
intervention to an inmate designed to motivate the inmate to comply with, or clarify the rules of

prohibited conduct.

2. Corrective Consultation (CC’s):
This is a form used by staff to call your attention to a minor rule violation. It is kept in your file
as an official record. The Classification Team reviews Corrective Consultations at the time of a
Progress Review or any review of your file. CC’s can affect gain-time awards.

3. Formal Disciplinary Action:
Staff members observing a rule violation or having evidence that a violation of the rules and
regulations has been committed will write a Disciplinary Report. You will be given a copy of the
charges placed against you and you will have a formal hearing before a hearing officer or the full
disciplinary team. Each case is processed on an individual basis, and depending on the
seriousness of the rule infraction, a wide range of corrective measures can be applied.

Violations of State or Federal Law

In some cases, such as escapes, riots, assaults, or other serious violations, formal charges may be referred to
the State Attorney for prosecution. Additionally, in some cases you may receive a disciplinary report. Thus,
you can be prosecuted in outside court as well as disciplined through BRCF’S disciplinary process as
governed by the Florida Administrative Code. Contrary to popular belief, this is not double jeopardy.
Internal disciplinary infractions are distant from crimes, and the same act may lead to action in both arenas.

Page 8 of 39

EALAC

 

 
 

PSOOLOLISIIO |=
OPPZE dIZ

09 700 SESE

0202/62/S0
Josey

 

 
